                          Case 1:18-cr-00315-JEJ Document 62 Filed 12/17/19 Page 1 of 2




                                                                               X

                                     W2&                                     Uds - Ult:
                    !]      Z
                                 tdC£.
                           tyLLCC,
                                                    0^- l
                                                                  n
                                                                                'cl
                                                                                   JL
                                                                                                    .4-
                                                                                                             n
                                                                                                xZc?CCCtCC/^dj^siQ—^
                                                                                                                           m
                                                                                                                          Uk




                                aXc.               '/?&c±                                      *2l
                                                                      zOtx      ■M
                                                                              zil                       d.
I                          7
                           UL^                                    /
                                                                       ,-n
                                                                                                        vVZ?]
s              7^ pVeU^dL mMA                                                                    '<2

P            -i _


3
               M   Zl ..-Z'Z
                ^ UidC 0-/i:/                               C/4:;              -------------yT-j... "
                                                                                                                               £/A
                                                                                                                                      du.
        Wf
                         mt-
                                                                                                                    r“5
t                                                                                  ^/LcQy
■i
z                                                           ’CC                                                           0          0/-




?1
:;:!           . /?rum}r                           jjmJ- /TIM,                                 <£cuL£dL
1               ^4 ^cv /jlidjOAtJZ.
1               J.sthnJ? MAt
                                                                                                                      /
                                                                                                                          'dt
                              xZL
:?                                                      &L
                                     ii
  1
    ,                                                                                                         'dC&t
                                                                                                             -U.-



                    cui d-           (WJ/tlccnt, yTLa^CJl                                           C-CUIUC JjUU
■l
               /'Uup At, 0y>
                                              '/
                                               -d                     /p             /di

                                                                                                    A     (JO              &CO
                                                                                                                                           w<C
               /dAc yAc:C ti)/)cC                                            /QAe—JimJaL-                            C‘<-Sl£<
                                                                                                                           ~T n
                      dtA-dd— f Ai                                              .('&■ 4 CL                   70
                   CM .                   A
                                                                                                  'CL
  i
                                                                              'xAzz,
                    MIMloa^AUL tiAa                                                ^CZ/CLS/^na                                   yspa a
-‘r

                    i/ oor^/va, , AA                                                             /M...C?¥lj?. Mjy
   !
   I
  ■:
                         pJ^rjAct
                                              *?
  \
l
                                                                               IW®
                                                                           mmmmmsz             jjuiLSSiiS^^^__i.. Mi'-H                               r 1-'" f. ^ilr.‘■*."i^::tit                           -••
                        ;                                                       ;
                                                                                                                                                                                                    i
                                                                                                       ;                                                                                            I
                                                                                                                                                                     !                              !
            3                                                          i
                                                                                                                      ;                                                                             j
I                                                                                             2                                                                                                         3
                                        i                              ;
                                        i

                                                                                                                                                                                     N
                                                                                                                                                                                     <^•0


i
                                                        O'Sb !
                                                L ^
i   i
                                                                                                                                  li^l        \j •
                                                                                                                                                                c
                                                       L
                                                                                                                                          \       L
                                                                                                                                                                                     f^s
                                                                                                                                                                                     :c\    \
i
                                                                                                                                                                                             No
                                                                                                                                                                                     s       <N

                                                      /'L
                                                             f                 'fe  %.             /
                                                                                                                                              !■
                                                                                                                                                                                 \*N
                                                                                                                                                                                     rsi
                                                                  :        ^
i                                                                                                              55£\       '                   i
                                                             . '-J                                               VO                                                          \               V
                                            Hi              T >
                                                                                                                                                       h                 C           ^
i
!                                                                                                                                                                        x
                                                                                                                                                                                            .. rv
                                                                                                                                                                                     <Nx\'
                                                                                         «X                                                   !                                  1
i
                                                                                                                              y               ;
                J                                                                                                                 \           ;


            N?
                                                        Rvr- &                                r\
                                   NO
                                               £>                                                                                                                        S.          ^SUNi
                                            ^'"S                                         5b                                                                   "n;.
                                                                                                                                  ^       \                                                   \
                            1 Vi
                                            -   ^



                    J
                                                                                                                                                                              Sb o^
                                                                                                           C                                                             &                   rs
                                                OJ      rs                                                                        \ i
                                                                                                                                                                                                                  Case 1:18-cr-00315-JEJ Document 62 Filed 12/17/19 Page 2 of 2




        I


                                                                                                                              , o\                              5N
                                                                                                                                                                                             C
                                                                 '-s                                                                  i
                                                                                                                                                                                              r4
                             f              q^#'                                                                                                                 \
            (
                                                                                                                                      i
